Exhibit 10.1

Hologic, Inc.

Restricted Stock Unit Award

[Employee] was awarded              Restricted Stock Units (“RSUs”)

 

Grant Date: October     , 2006

   Restriction Lapse Date: [October     , 2009]

Restricted Stock Unit Grant (the “Grant”) – additional terms

1. Grant. The Compensation Committee (“Committee”) of the Board of Directors of
Hologic, Inc. (“Company”) has granted              Restricted Stock Units
(“RSUs”) to              (the “Grantee”). Each RSU entitles the Grantee to
receive from the Company (i) one share of Hologic, Inc. common stock, par value
$0.01 per share, at the Vesting Date (as defined below), and (ii) the right to
receive notional dividend equivalents, if any, each in accordance with the terms
of this Grant, the Hologic, Inc. Second Amended and Restated 1999 Equity
Incentive Plan (as it may be further amended from time to time, the “Plan”) and
any rules and procedures adopted by the Committee.

2. Restricted Stock Units. The Company will deliver to the Grantee, as of the
Vesting Date, one share of Company common stock, par value $0.01, for each RSU
of the Grant which become vested on the Vesting Date as set forth in paragraph
4.

3. Dividend Equivalents. Until the Vesting Date, whenever dividends are paid or
distributed with respect to the Company’s common stock, the Grantee shall be
entitled to receive notional dividend equivalents in an amount equal in value to
the amount of the dividend or property distributed on a single share of common
stock. multiplied by the number of RSUs credited to the Grantee’s account as of
the record date for such dividend or distribution. Payment of the notional
dividend equivalents paid on RSUs will be withheld by the Company and shall be
delivered to the Grantee as of the Vesting Date, if and only to the extent that
the RSUs have vested as of said date, as set forth in paragraph 4.

4. Vesting. All of the RSUs granted hereby will vest on the earlier to occur of
(i) the Restriction Lapse Date, (ii) the termination of the Grantee’s employment
by the Company as a result of the disability or death of the Grantee; or
(iii) consummation of a Change in Control (as defined in the Plan), provided
that in each such case the Grantee has remained continuously employed by the
Company through such date (the “Vesting Date”). If such employment of Grantee
with the Company is terminated prior to the Vesting Date, then the RSUs shall
not vest and this Agreement shall terminate and Grantee shall have no further
rights hereunder, including without limitation any rights to receive any
Dividend Equivalents as set forth in paragraph 3. For purposes hereof,
employment of the Company shall include the employment by the Company or any of
its Affiliate (as defined in the Plan).

5. Voting and other Rights; No right to Employment. The Grantee shall have no
rights of ownership in the RSUs or the underlying shares of Company common
stock, and shall have no right to vote the RSUs or the underlying sharer of
Company common stock until the Vesting Date. The Grantee further acknowledges
and agrees that this Agreement and the vesting of the RSUs set forth herein
shall not be construed to give Grantee the right to continued employment.

6. Compliance with Laws. As provided in the Plan, the Company may impose such
conditions and restrictions with respect to the issuance and subsequent transfer
of the underlying shares of Company common stock as contemplated hereby,
including without limitation, conditions and restrictions relating to applicable
federal or state securities laws, and applicable federal, state or local
withholding tax requirements, as the Company considers necessary or advisable.
In no event shall the Company be required to issue any shares of its Common
Stock hereunder unless and until all applicable legal requirements are satisfied
to the reasonable satisfaction of the Company in its sole discretion.



--------------------------------------------------------------------------------

7. Incorporation of Plan. All terms used in this Grant have the same meaning as
given such terms in the Plan. This Grant incorporates and is subject to the
provisions of the Plan and such Plan shall be deemed a part of the Grant for all
purposes. A copy of the Plan will be furnished upon request.

8. 409A Compliance. The Company may, in its sole and absolute discretion, delay
payments hereunder or make such other modifications with respect to the issuance
of stock hereunder as it reasonably deems necessary to comply with Section 409A
of the Code and interpretative guidance thereunder.

9. Entire Agreement. This Grant and the Plan contain all of the provisions
applicable to the RSUs and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to the Grantee.

10. Applicable Law; Severability. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware without giving
effect to the principles of conflicts of law thereof. In the event that any
court of competent jurisdiction shall determine that any provision, or any
portion thereof, contained in this Agreement shall be unenforceable in any
respect, then such provision shall be deemed limited to the extent that such
court deems it enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.

11. Interpretation. The parties hereto acknowledge and agree that the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

12. No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of the party, unless explicitly provided for herein.
No single or partial exercise of any right, power or remedy under this Agreement
by a party hereto, nor any abandonment or discontinuance of steps to enforce any
such right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.

13. Counterparts. This Agreement may be executed in multiple counterparts,
including by electronic or facsimile signature, each of which shall be deemed in
original but all of which together shall constitute one and the same instrument.

 

Employee     Hologic, Inc.

 

    By:  

 